DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendments, filed 04-August-2021, have been entered. Claims 1, 11, 12, 15 and 18 have been amended, claims 10, 16 and 19 has been canceled, claims 22-24 have been added and claims 1-8, 11-15, 17, 18, 20-24 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks pp. 9-14, filed 04-August-202, with respect to the 35 U.S.C. 103 rejections of claims 1-8, 10-21 have been fully considered and are not persuasive.
Applicant argues that Bryne et al. (Patent No. US 9,817,606 B1, hereinafter “Bryne”) does not teach the amendment to claim 1, “wherein capturing a snapshot of source data…comprises generating at least one snapshot set for a designated source production consistency group before termination of synchronous replication” (see Remarks pp. 9-12). In response, examiner respectfully submits that Bryne teaches, in Fig. 13A, that at time T1, the data replication policy transitions from a synchronous data replication policy to an asynchronous data replication policy. After time T1 and prior to time T2 where the data replication policy transitions from an asynchronous data replication policy to a synchronous data replication policy, the source vDisk performs another set of write operations [Col. 25, lines 23-29]. A first snapshot is taken of the source vDisk at time T1, where the first snapshot provides 
Applicant argues that Rank et al. (Patent No. US 10,650,026 B2, hereinafter “Rank”) does not teach terminating the synchronous replication mode only after confirmation of suspended generation of replication acknowledgements as recited in claim 7 (Remarks pp. 12-14). In response, examiner respectfully submits that Rank teaches that in asynchronous modes, a database task will not wait for the external replication component to acknowledge the log data before proceeding with operations (i.e. there is no replication acknowledgement). In synchronous modes, the database task will wait to proceed until the external replication component has acknowledged the change (i.e. there is a replication acknowledgement) [Col. 2 lines 32-37]. In a timeout scenario, when the replication agent is replicating in synchronous mode and the confirmation time exceeds a configurable timeout value, the mode can be changed from synchronous to asynchronous (i.e. the synchronous replication mode is terminated). This allows database tasks to continue processing without being blocked waiting for the replication to complete [Col. 6 lines 32-37]. Examiner interprets that the timeout scenario where no acknowledgement has been received within the configurable timeout value discloses suspended generation of replication acknowledgements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 1, 11-14, 15, 17, 18, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rank in view of Byrne further in view of Pandit et al. (Pub. No. US 2017/0318089 A1, hereinafter “Pandit”). 
Regarding claim 1, Rank teaches:
a first storage system comprising a plurality of storage devices and a storage controller (Rank – the external replication component in Fig. 5 – 5090 can include a replication module 5100 (i.e. storage controller) and a data store 5110 ([Col. 9 lines 1-2]. The machine in Fig. 6 – 6000 can be an external replication component [Col. 9 lines 61-62]. While only a single machine is illustrated, the term “machine” shall also be taken to include any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein, such as cloud computing, software as a service, other computer cluster configurations [Col. 9 line 67, Col. 10 lines 1-6].)
the first storage system being configured to participate in a replication process with a second storage system, the replication process being performed under the control of the storage controller (Rank – The replication module can communicate with the replication agent from the RDMS and other replication agent modules on devices 5070 and the RDMS 5050. The replication module 5100 can receive subscription requests for devices that wish to receive 
wherein the first storage system is further configured: to detect a condition requiring termination of a synchronous replication mode of the replication process (Rank – in Fig. 3 – 3010, the replication agent determines a first replication mode, which may be synchronized mode, and operates according to the determined mode [Col. 7 lines 17-22]. At operation 3030, a triggering event (i.e. condition) is received, detected, and/or identified. At operation 3040, the replication agent determines whether or not the triggering event indicates that a replication mode should be changed, and if it should be changed, the replication agent can determine which mode to change it to [Col. 7 lines 17-27].)
to terminate the synchronous replication mode of the replication process; to initiate an asynchronous replication mode of the replication process (Rank - at operation 3040, the replication agent determines whether or not the triggering event indicates that a replication mode should be changed, and if it should be changed, the replication agent can determine which mode to change it to. If the replication agent determines that the mode should transition to a second replication mode (different from the first mode) the replication agent transitions to the second replication mode at 
to execute an asynchronous-to-synchronous transition cycle scan operation for the replication process (Rank – the database transaction log can comprise a history of the modifications done in the database [Col. 2 lines 15-16]. When operating in asynchronous mode [Col. 5 lines 1-2], the replication agent may scan the transaction log at predetermined intervals of time [Col. 5 lines 21-23]. The trigger event for the replication agent to switch the replication mode to synchronous mode can be when the replication agent reaches the end of the database log [Col. 5 lines 39-42].)
and to resume the synchronous replication mode of the replication process responsive to successful completion of the asynchronous-to-synchronous transition cycle scan operation (Rank – when the triggered event is detected (e.g. the replication agent reaching the end of the database log), the replication agent switches the replication mode by placing the RDMS in synchronous mode [Col. 5 lines 42-48].)
wherein the first storage system is implemented using at least one processing device comprising a processor coupled to a memory (Rank – see Col. 10 lines 40-46, which discloses the processor 6002 and memory 6004 in Fig. 6.)
Rank does not appear to teach:
responsive to the detected condition, to capture a snapshot of source data that is subject to replication from the first storage system to the second storage system as part of the replication process
utilizing the captured snapshot
wherein the asynchronous-to-synchronous transition cycle scan operation comprises comparing the captured snapshot to another snapshot taken by the first storage system in order to generate differential data for transmission to the second storage system; and
wherein capturing a snapshot of source data that is subject to replication from the first storage system to the second storage system as part of the replication process comprises generating at least one snapshot set for a designated source production consistency group before termination of synchronous replication
However, Byrne teaches:
responsive to the detected condition, to capture a snapshot of source data that is subject to replication from the first storage system to the second storage system as part of the replication process15 (Byrne – the service VM facilitating data replication at the source may determine that a snapshot should be taken based on the service VM at the source losing connection (i.e. detected condition) with the service VM at the destination. The snapshot is taken at the last point in time where the source vDisk and the 
utilizing the captured snapshot (Byrne – the service VM facilitating data replication at the source may determine that a snapshot should be taken based on the service VM at the source losing connection (i.e. detected condition) with the service VM at the destination. The snapshot is taken at the last point in time where the source vDisk and the destination vDisk have the same state (e.g. point in time immediately preceding the loss of connection) [Col. 16 lines 32-38].)   
wherein capturing a snapshot of source data that is subject to replication from the first storage system to the second storage system as part of the replication process comprises generating at least one snapshot set for a designated source production consistency group before termination of synchronous replication (Bryne – at time T1, the data replication policy transitions from a synchronous data replication policy to an asynchronous data replication policy. After time T1 and prior to time T2 where the data replication policy transitions from an asynchronous data replication policy to a synchronous data replication policy, the source vDisk performs another set of write operations [Col. 25, lines 23-29]. A first snapshot is taken of the source vDisk at time T1, where the first snapshot provides the state of the destination vDisk prior to the data replication policy transitioning from an asynchronous data replication policy to a synchronous data replication policy [Col. 25 lines 54-58]. Examiner interprets that the snapshot taken at time T1 is before a 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Rank and Byrne before them, to modify the system of Rank of a first storage system configured to participate in a replication process with a second storage system being performed under the control of a storage controller, wherein the first storage system is further configured to detect a condition requiring termination of a synchronous replication mode of the replication process, terminating the synchronous replication mode of the replication process, initiating an asynchronous replication mode of the replication process, executing an asynchronous to synchronous transition cycle scan operation for the replication process, and resuming the synchronous replication mode of the replication process responsive to successful completion of the operation with the teachings of Byrne of responsive to the detected condition, to capture a snapshot of source data that is subject to replication from the first storage system to the second storage system as part of the replication process and wherein capturing a snapshot of source data that is subject to replication from the first storage system to the second storage system as part of the replication process comprises generating at least one snapshot set for a designated source production consistency group before termination of synchronous replication. One would have been motivated to make such a modification to account for the dynamic fluctuation in system parameters that may lead to inefficiencies where the system parameters change substantially or frequently over the course of system operation (Byrne - [Col. 2 lines 19-23]).

wherein the asynchronous-to-synchronous transition cycle scan operation comprises comparing the captured snapshot to another snapshot taken by the first storage system in order to generate differential data for transmission to the second storage system; and
	However, Pandit teaches:
wherein the asynchronous-to-synchronous transition cycle scan operation comprises comparing the captured snapshot to another snapshot taken by the first storage system in order to generate differential data for transmission to the second storage system; and (Pandit – the replication relationship may correspond to snapshot replication, where a baseline transfer is performed using a baseline snapshot to transfer data for the first time form the first storage to the second storage and/or where incremental transfers are performed to transfer a delta (i.e. differential) of the first storage as captured by a latest snapshot of the first storage and a last snapshot of the first storage used to replicate data from the first storage to the second storage [0059].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Rank, Byrne and Pandit before them, to modify the system of Rank and Byrne of a first storage system configured to participate in a replication process with a second storage system being performed under the control of a storage controller, wherein the first storage system is further configured to detect a condition requiring 
Claims 15 and 18 correspond to claim 1 and are rejected accordingly.
Regarding claim 11, Rank does not appear to teach:
wherein the snapshot set comprises synchronous replication metadata for the designated source production consistency group
However, Byrne teaches:
wherein the snapshot set comprises synchronous replication metadata for the designated source production consistency group15 (Byrne – metadata is provided form the source to the destination which includes structural parameters of the source vDisk [Col. 17 lines 3-6].)  


wherein the snapshot set comprises volume mapping data for the designated source production consistency group
However, Byrne teaches:
wherein the snapshot set comprises volume mapping data for the designated source production consistency group (Byrne – using the metadata provided by the source, a shell destination vDisk that is structurally similar to the source vDisk at the time of the second snapshot, but does not have all the contents of the source vDisk may be generated at the destination. The shell destination vDisk is later populated with the contents of the source vDisk [Col. 17 lines 8-15].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Rank, Byrne and Pandit before them, to modify the system of Rank, Byrne and Pandit of a first storage system configured to participate in a replication process with a second storage system being performed under the control of a storage controller, wherein the first storage system is further configured to detect a condition requiring termination of a synchronous replication mode of the replication process, responsive to the detected condition, to capture a snapshot of source data that is subject to replication from the first storage system to the second storage system as part of the replication process, terminating the synchronous replication mode of the replication process, initiating an asynchronous replication mode of the replication process, executing an asynchronous to synchronous transition cycle scan operation 
Regarding claim 13, Rank teaches:
wherein the asynchronous-to-synchronous transition cycle 20scan operation is part of a given one of a plurality of cycles of the asynchronous replication mode of the replication process (Rank – the database transaction log can comprise a history of the modifications done in the database [Col. 2 lines 15-16]. When operating in asynchronous mode [Col. 5 lines 1-2], the replication agent may scan the transaction log at predetermined intervals of time [Col. 5 lines 21-23]. The trigger event for the replication agent to switch the replication mode to synchronous mode can be when the replication agent reaches the end of the database log [Col. 5 lines 39-42].)  
Regarding claim 14, Rank teaches:
wherein the first storage system is further configured to set a flag [responsive to successful capture of the snapshot of source data] and to execute the25 asynchronous-to-synchronous transition cycle scan operation for the replication process responsive to the flag being set52 (Rank – the database transaction log can comprise a history of the modifications done in the database [Col. 2 lines 15-16]. When operating in asynchronous mode [Col. 5 lines 1-2], the replication agent may scan the transaction log at predetermined intervals of time [Col. 5 lines 21-23]. The trigger event for the replication agent to switch the replication mode to synchronous mode can be when the replication agent reaches the end of the database log [Col. 5 lines 39-42]. An example event that triggers a change from asynchronous to synchronous if end of log: the replication agent can start at the beginning of the database log and replicate old transactions until the replication agent reaches the end of the log (i.e. end of file))
Rank does not appear to teach:
responsive to successful capture of the snapshot of source data
However, Byrne teaches:
responsive to successful capture of the snapshot of source data – (Byrne – the service VM facilitating data replication at the source may determine that a snapshot should be taken based on the service VM at the source losing connection (i.e. detected condition) with the service VM at the destination. The snapshot is taken at the last point in 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Rank, Byrne and Pandit before them, to modify the system of Rank, Byrne and Pandit of a first storage system configured to participate in a replication process with a second storage system being performed under the control of a storage controller, wherein the first storage system is further configured to detect a condition requiring termination of a synchronous replication mode of the replication process, responsive to the detected condition, to capture a snapshot of source data that is subject to replication from the first storage system to the second storage system as part of the replication process, terminating the synchronous replication mode of the replication process, initiating an asynchronous replication mode of the replication process, executing an asynchronous to synchronous transition cycle scan operation for the replication process utilizing the captured snapshot, and resuming the synchronous replication mode of the replication process responsive to successful completion of the operation, wherein the first storage system is further configured to set a flag with the teachings of Byrne of responsive to successful capture of the snapshot of source data. One would have been motivated to make such a modification to account for the dynamic fluctuation in system parameters that may lead to inefficiencies where the system parameters change substantially or frequently over the course of system operation (Byrne - [Col. 2 lines 19-23]).
Claims 17 and 20 correspond to claim 14 and are rejected accordingly.

wherein the asynchronous-to-synchronous transition cycle scan operation is part of a given one of a plurality of cycles of the asynchronous replication mode of the replication process
However, Pandit teaches:
wherein the asynchronous-to-synchronous transition cycle scan operation is part of a given one of a plurality of cycles of the asynchronous replication mode of the replication process (Pandit – a proxy is used to represent a storage endpoint (e.g. represent storage hosted by the storage endpoint, such as a destination volume) at which the replication source workflow and the replication destination workflow are not executing because the storage endpoint may not natively support replication facilitated by the other storage endpoint [0027]. In this way, a replication operation may be performed to replicate data form the first storage of the first storage endpoint to the second storage of the second storage endpoint (i.e. a plurality of cycles) [0028].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Rank, Byrne and Pandit before them, to modify the system of Rank, Byrne and Pandit of a first storage system configured to participate in a replication process with a second storage system being performed under the control of a storage controller, wherein the first storage system is further configured to detect a condition requiring termination of a synchronous replication mode of the replication process, .
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rank in view of Byrne further in view of Pandit further in view of Coatney et al. (Pub. No. US 2014/0047263 A1, hereinafter “Coatney”).
Regarding claim 2, Rank modified by Byrne and Pandit do not appear to teach:
respective content addressable storage systems having respective sets of non-volatile memory storage devices
However, Coatney teaches:
respective content addressable storage systems having respective sets of non-volatile memory storage devices (Coatney – each cluster is formed by a plurality of cooperating storage servers 109 in Fig. 1. The clustered nodes 109 are connected with 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Rank, Byrne, Pandit and Coatney before them, to modify the system of Rank, Byrne and Pandit of a first storage system configured to participate in a replication process with a second storage system being performed under the control of a storage controller, wherein the first storage system is further configured to detect a condition requiring termination of a synchronous replication mode of the replication process, responsive to the detected condition, to capture a snapshot of source data that is subject to replication from the first storage system to the second storage system as part of the replication process, terminating the synchronous replication mode of the replication process, initiating an asynchronous replication mode of the replication process, executing an asynchronous to synchronous transition cycle scan operation for the replication process utilizing the captured snapshot, and resuming the synchronous replication mode of the replication process responsive to successful completion of the operation  with the teachings of Coatney of respective content addressable storage systems having respective sets of non-volatile memory storage devices. One would have been motivated to make such a modification to provide a solution in the case of failure in a storage system (Coatney - [0006]).
Regarding claim 3, Rank modified by Byrne and Pandit do not appear to teach:
wherein the first and second storage systems are associated with respective source and target sites of the replication process and wherein the source site comprises a production site data center and the target site comprises a disaster recovery site data center
However, Coatney teaches:
wherein the first and second storage systems are associated with respective source and target sites of the replication process and wherein the source site comprises a production site data center and the target site comprises a disaster recovery site data center (Coatney – a disaster recovery (DR) system or group is described. The DR group includes a first high-availability (HA) group in a first cluster at a first geographic site or location and a second HA group in a second cluster located at a second geographic site or location. The DR group provides synchronous local and cross-site disaster recovery in clustered storage environments [0034-0035].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Rank, Byrne, Pandit and Coatney before them, to modify the system of Rank, Byrne and Pandit of a first storage system configured to participate in a replication process with a second storage system being performed under the control of a storage controller, wherein the first storage system is further configured to detect a condition requiring termination of a synchronous replication mode of the replication process, responsive to the detected condition, to capture a snapshot of source data 
Regarding claim 4, Rank modified by Byrne and Pandit do not appear to teach:
wherein the first storage system comprises a plurality of storage nodes each comprising one or more of the storage devices and wherein each of the storage nodes of the first storage system further comprises a set of processing modules configured to communicate over one or more networks with corresponding sets of processing modules on other ones of the storage nodes, the sets of processing modules of the storage nodes of the first storage system collectively comprising at least a portion of the storage controller of the first storage system
However, Coatney teaches:
wherein the first storage system comprises a plurality of storage nodes each comprising one or more of the storage devices and wherein each of the storage nodes of the first storage system further comprises a set of processing modules configured to communicate over one or more networks with corresponding sets of processing modules on other ones of the storage nodes, the sets of processing modules of the storage nodes of the first storage system collectively comprising at least a portion of the storage controller of the first storage system (Coatney – the storage server (i.e. storage node) 109 in Fig. 1 can be embodied as a single or multi-processor storage server executing a storage operating system [0049]. The network adapter 240 in Fig. 2 includes a plurality of port to couple the storage server 109 with one or more clients 104 and other storage servers [0052]. The cluster management module and/or the respective node management modules can replicate client write access requests to the various cluster nodes of a DR group [0080].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Rank, Byrne, Pandit and Coatney before them, to modify the system of Rank, Byrne and Pandit of a first storage system configured to participate in a replication process with a second storage system being performed under the control of a storage controller, wherein the first storage system is further configured to detect a condition requiring termination of a synchronous replication mode of the replication 
Regarding claim 5, Rank modified by Byrne and Pandit do not appear to teach:
wherein each of the sets of processing modules comprises one or more control modules, one or more routing modules and one or more data modules, and wherein at least one of the sets of processing modules comprises a management module
However, Coatney teaches:
wherein each of the sets of processing modules comprises one or more control modules, one or more routing modules and one or more data modules, and wherein at least one of the sets of processing modules comprises a management module15 (Coatney – See Fig. 4B, Node Management Module 416A (control module that comprises a management module), N-Module 417A (i.e. routing module) , D-Module 418A (i.e. data module) [0077].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Rank, Byrne, Pandit and Coatney before them, to modify the system of Rank, Byrne and Pandit of a first storage system configured to participate in a replication process with a second storage system being performed under the control of a storage controller, wherein the first storage system is further configured to detect a condition requiring termination of a synchronous replication mode of the replication process, responsive to the detected condition, to capture a snapshot of source data that is subject to replication from the first storage system to the second storage system as part of the replication process, terminating the synchronous replication mode of the replication process, initiating an asynchronous replication mode of the replication process, executing an asynchronous to synchronous transition cycle scan operation for the replication process utilizing the captured snapshot, and resuming the synchronous replication mode of the replication process responsive to successful completion of the operation with the teachings of Coatney of wherein each of the sets of processing modules comprises one or more control modules, one or more routing modules and one or more data modules, and wherein at least one 
Regarding claim 6, Rank modified by Byrne and Pandit do not appear to teach:
wherein the management module comprises a system-wide management module of the first storage system
However, Coatney teaches:
wherein the management module comprises a system-wide management module of the first storage system (Coatney – Fig. 5 is a flow diagram illustrating an example for NVRAM replication or replicating client write access requests to the various cluster nodes of a DR group. The cluster management module and/or the respective node management modules can replicate client write access requests to the various cluster nodes of a DR group [0080]. The steps in Fig. 5 may be performed by a cluster management module and/or one or more node management modules [0085].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Rank, Byrne,  Pandit and Coatney before them, to modify the system of Rank, Byrne and Pandit of a first storage system configured to participate in a replication process with a second storage system being performed under the control of a storage controller, wherein the first storage system is further configured to detect a condition requiring termination of a synchronous replication mode of the replication 
Regarding claim 7, Rank teaches:
wherein the management module instructs all of the control modules of the storage controller to terminate the synchronous replication mode only after confirmation of suspended generation of replication acknowledgements for host device write requests is received from each of those control modules responsive to respective corresponding instructions from the management module to suspend generation of such replication acknowledgements (Rank – the following lists a number of example events that can trigger changes from asynchronous to synchronous or vice versa [Col. 6 lines 18-20], the user requests a mode change: the database management or the database task can request the RDMS rot un in a different mode [Col. 6 lines 65-67].)

wherein the management module instructs all of the control modules of the distributed storage controller to terminate the synchronous replication mode by instructing each of the control modules to stop mirroring write requests to the second storage system
However, Coatney teaches:
wherein the management module instructs all of the control modules of the distributed storage controller to terminate the synchronous replication mode by instructing each of the control modules to stop mirroring write requests to the second storage system – (Coatney – the mirroring processes may be an atomic process. In this case, the mirroring operation(s) will not be deemed complete until each of the mirroring steps is confirmed to have completed successfully. If one of the steps is no successfully completed, each of the temporary storage locations or the NVLogs stored therein will be returned to their state just prior to the unsuccessful mirroring operation [0132].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Rank, Byrne, Pandit and Coatney before them, to modify the system of Rank, Byrne and Pandit of a first storage system configured to participate in a replication process with a second storage system being performed under the control of a storage controller, wherein the first storage system is further configured to detect a .
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rank in view of Byrne further in view of Pandit further in view of Eisler et al. (Pub. No. US 2017/0185306 A1, hereinafter “Eisler”).
Regarding claim 22, Rank modified by Byrne and Pandit does not teach:
wherein the detected condition comprises a replication failure condition for a given write request, the replication failure condition comprising a failure to receive in the first storage system a response from the second storage system indicating that the given write request has been successfully mirrored from the first storage system to the second storage system, and further wherein in conjunction with termination of 
However, Eisler teaches:
wherein the detected condition comprises a replication failure condition for a given write request, the replication failure condition comprising a failure to receive in the first storage system a response from the second storage system indicating that the given write request has been successfully mirrored from the first storage system to the second storage system, and further wherein in conjunction with termination of the synchronous replication mode, generation of replication acknowledgements to one or more host devices is suspended for write requests received from the one or more host devices (Eisler – synchronous replication relationships may be established between the first storage object and the replication storage objects, such that a modification to the first storage object (e.g. a write operation from a client) is replicated to the first replication storage object, the second replication storage object, and/or other replication storage objects before an acknowledgement is provided back to the client, thus preserving data consistency between the first storage object and the replication storage objects [0052]. A failure associated with the first storage controller (e.g. or any other storage controller) may be identified (e.g. a transient communication error, a reboot, an 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Rank, Byrne, Pandit and Eisler before them, to modify the system of Rank, Byrne and Pandit of a first storage system configured to participate in a replication process with a second storage system being performed under the control of a storage controller, wherein the first storage system is further configured to detect a condition requiring termination of a synchronous replication mode of the replication process, responsive to the detected condition, to capture a snapshot of source data that is subject to replication from the first storage system to the second storage system as part of the replication process, terminating the synchronous replication mode of the replication process, initiating an asynchronous replication mode of the replication process, executing an asynchronous to synchronous transition cycle scan operation for the replication process utilizing the captured snapshot, and resuming the synchronous replication mode of the replication process responsive to 
Claims 23 and 24 correspond to claim 22 and are rejected accordingly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/RANJIT P DORAISWAMY/         Examiner, Art Unit 2166                                                                                                                                                                                               
/MARK D FEATHERSTONE/         Supervisory Patent Examiner, Art Unit 2166